 1325 NLRB No. 601We shall remand the remaining allegations of the complaint tothe Regional Director for further appropriate action.NOTICE: This opinion is subject to formal revision before publicationin the Board volumes of NLRB decisions. Readers are requested to
notify the Executive Secretary, National Labor Relations Board,
Washington, D.C. 20570, of any typographical or other formal er-
rors so that corrections can be included in the bound volumes.Traction Systems, Inc. and Mary Dobson and Unit-ed Food and Commercial Workers, Local
Union No. 368±A, AFL±CIO, CLC and MelissaMontoya. Cases 27±CA±15333, 27±CA±15363,27±CA±15450, and 27±CA±15434March 4, 1998DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSHURTGENANDBRAMEUpon charges and amended charges filed betweenJune 5 and September 24, 1997, the General Counsel
of the National Labor Relations Board issued a con-
solidated complaint on September 25, 1997 against
Traction Systems, Inc., the Respondent, alleging that it
has violated Section 8(a)(1), (3), (4) and (5) of the Na-
tional Labor Relations Act. By letter dated October 13,
1997, the Respondent responded to the consolidated
complaint.On January 12, 1998, the General Counsel filed aMotion for Partial Summary Judgment with the Board
on the grounds that the Respondent's response failed
to specifically deny or explain the allegations in para-
graphs 1-5, 7-11 and 14 of the consolidated complaint.
On January 14, 1998, the Board issued an order trans-
ferring the proceeding to the Board and a Notice to
Show Cause why the motion should not be granted.
The Respondent filed no response. The allegations in
the motion are therefore undisputed.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.Ruling on Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regulationsstates:The respondent shall, within 14 days from theservice of the complaint, file an answer thereto.
The respondent shall specifically admit, deny, or
explain each of the facts alleged in the complaint,
unless the respondent is without knowledge, in
which case the respondent shall so state, such
statement operating as a denial. All allegations in
the complaint, if no answer is filed, or any allega-
tion in the complaint not specifically denied or
explained in an answer filed, unless the respond-
ent shall state in the answer that he is without
knowledge, shall be deemed to be admitted to be
true and shall be so found by the Board, unless
good cause to the contrary is shown.As indicated above, the Respondent failed to specifi-cally deny or explain the allegations in paragraphs 1±
5, 7±11, and 14 of the consolidated complaint, and has
not shown good cause for the failure to do so in re-
sponse to the notice to show cause. Accordingly, we
deem those allegations to be admitted to be true, and
grant the General Counsel's Motion for Partial Sum-
mary Judgment.1On the entire record, the Board makes the followingFINDINGSOF
FACTI. JURISDICTIONAt all material times, the Respondent, a corporationwith its home office in Seattle, Washington, and a
place of business at Mountain Home Air Force Base
in Mountain Home, Idaho, has been engaged in the
provision of dining hall services to the United States
Air Force. In the 12 months preceding issuance of the
consolidated complaint, the Respondent furnished food
services valued in excess of $50,000 to the United
States Air Force at its Mountain Home facility, and
purchased and received goods and materials valued in
excess of $5,000 at its Mountain Home facility directly
from points outside the State of Idaho. Based on its
business operations, Respondent has a substantial im-
pact on the national defense of the United States and
is engaged in commerce within the meaning of Section
2(2), (6), and (7) of the Act.At all material times, the United Food and Commer-cial Workers, Local Union No. 368±A, AFL±CIO,
CLC, the Union, has been a labor organization within
the meaning of Section 2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
About May 20, 1997, in the dining area at Respond-ent's facility, Respondent interrogated an employee
about the union activities of other employees. In addi-
tion, about June 2, 1997, in the contract manager's of-
fice, the Respondent interrogated an employee about
the activities of coworkers in response to their union
activities, and thereby impliedly threatened retaliation
against its employees for their union activities.The following employees of Respondent constitute aunit appropriate for the purposes of collective bargain-
ing within the meaning of Section 9(b) of the Act:All full time and regular part-time mess attendantemployees of Respondent at its Mountain Home
facility, excluding cooks, managerial employees,
administrative and office employees, salaried per-
sonnel, guards, and supervisors as defined by the
Act including the project manager, assistant
project manager, and shift leaders. 2DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''Since about January 1, 1996, and at all material times,the Union has been the designated exclusive collective-
bargaining representative of the unit, has been recog-
nized as the representative by Respondent. At all times
since January 1, 1996, based on Section 9(a) of the
Act, the Union has been the exclusive collective-bar-
gaining representative of the unit.Since about June 17 and 18, 1997, the Union has re-quested the Respondent to furnish it with a copy of the
Respondent's service contract with the United States
Department of Defense covering the Respondent's
work at the Mountain Home facility, which informa-
tion is necessary for, and relevant to, the Union's per-
formance of its duties as the exclusive bargaining rep-
resentative of the Unit. Since about June 17, 1997, the
Respondent has failed and refused to furnish the Union
with this requested information.CONCLUSIONSOF
LAWBy interrogating employees about the union activi-ties of other employees, the Respondent has engaged
in unfair labor practices affecting commerce within the
meaning of Section 8(a)(1) and Section 2(6) and (7) of
the Act. By failing and refusing to provide necessary
and relevant information to the Union, the Respondent
has engaged in unfair labor practices affecting com-
merce within the meaning of Section 8(a)(5) and (1)
and Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has engaged incertain unfair labor practices, we shall order it to cease
and desist and to take certain affirmative action de-
signed to effectuate the policies of the Act. Specifi-
cally, having found that the Respondent has unlawfully
failed to provide the Union with requested necessary
and relevant information, we shall order the Respond-
ent to provide that information to the Union.ORDERThe National Labor Relations Board orders that theRespondent, Traction Systems, Inc., Mountain Home,
Idaho, its officers, agents, successors, and assigns,
shall1. Cease and desist from
(a) Interrogating employees about the Union activi-ties of other employees.(b) Refusing to provide necessary and relevant infor-mation requested by the Union.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of the
rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Provide the Union with the information it re-quested on June 17 and 18, 1997.(b) Within 14 days after service by the Region, postat its facility in Mountain Home, Idaho, copies of the
attached notice marked ``Appendix.''2Copies of thenotice, on forms provided by the Regional Director for
Region 27, after being signed by the Respondent's au-
thorized representative, shall be posted by the Re-
spondent and maintained for 60 consecutive days in
conspicuous places including all places where notices
to employees are customarily posted. Reasonable steps
shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced or covered by any other
material. In the event that, during the pendency of
these proceedings, the Respondent has gone out of
business or closed the facility involved in these pro-
ceedings, the Respondent shall duplicate and mail, at
its own expense, a copy of the notice to all current
employees and former employees employed by the Re-spondent at any time since May 20, 1997.(c) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a
responsible official on a form provided by the Region
attesting to the steps that the Respondent has taken to
comply.ITISFURTHERORDERED
that the remaining allega-tions of the complaint are remanded to the Regional
Director for Region 27 for further appropriate action.Dated, Washington, D.C.March 4, 1998
llllllllllllllllllWilliam B. Gould IV, Chairman
llllllllllllllllllPeter J. Hurtgen, Member
llllllllllllllllllJ. Robert Brame III, Member
(SEAL)NATIONALLABORRELATIONSBOARD 3TRACTION SYSTEMSAPPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
interrogate our employees about theunion activities of other employees.WEWILLNOT
refuse to provide necessary and rel-evant information requested by United Food and Com-
mercial Workers, Local Union No. 368±A, AFL±CIO,
CLC.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
provide the Union with the necessary andrelevant information it requested on June 17 and 18,
1997.TRACTIONSYSTEMS, INC.